DETAILED ACTION

Status of Claims
Claims 1 and 5 have been amended in the response received 7/29/2022.
Accordingly, claims 1-9 are pending.
Claims 1-9 are rejected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Under Step 1 of the Alice/Mayo test the claims are directed to statutory categories. Specifically, the method, as claimed in claim 1, is directed to a process. Additionally, the system, as claimed in claim 5, is directed to a machine.
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”, the claimed invention recites the abstract idea of facilitating trade of vehicles. Specifically, representative claim 1 recites the abstract idea of: 
entering, from a first agent of a first dealership in contact with a customer having a desire to trade-in a vehicle, information regarding the vehicle into a first garage; 
transmitting, from the first agent, a first buyfigure message, wherein the first buyfigure message includes a ping number for the first agent and the information regarding the vehicle; 
transmitting, in response to receipt of the first buyfigure message, to a second agent and a third agent, a second buyfigure message, wherein the second agent of a second dealership has a potential need for the vehicle, and wherein the third agent of a third dealership has a potential need for the vehicle; 
receiving at each of the second and third agents the second buyfigure message, wherein the second buyfigure message includes the ping number for the first agent and the information regarding the vehicle; 
transmitting, from the second agent, a first offer message in response to receipt of the second buyfigure message, wherein the first offer message comprises a first offer value and is sent to the first agent using the received ping number to identify the first agent; 
transmitting, from the third agent, a second offer message in response to receipt of the second buyfigure message, wherein the second offer message comprises a second value offer and is sent to the first agent using the received ping number to identify the first agent;  
determining the first value offer is greater than the second value offer;
generating, by the first agent, an acceptance message to the first offer message based on the determination;
DM2\8999206.1transmitting, from the first agent, the acceptance message to the second agent, the acceptance message accepting the first offer message; 
entering, from the second agent, the vehicle into a second garage; 
in response to entering the vehicle into the second garage, increasing an inventory level of the second garage; 
deleting, using the first agent, the vehicle from the first garage; and
in response to deleting the vehicle from the first garage, decreasing an inventory level of the first garage,  
wherein, the first garage cannot be accessed by the second or third agents and the second garage cannot be accessed by the first or third agents, 
wherein the first buyfigure message is transmitted from the first agent using a first buyfigure function, wherein the first buyfigure function is a processing an identification of the vehicle for pricing.  
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 1 recites the abstract idea of facilitating trade of vehicles, as noted above. This concept is considered to be a certain method of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).” In this case, the abstract idea recited in representative claim 1 is a certain method of organizing human activity because facilitating the trading of a vehicle is a commercial or legal interaction because it is a sales activity and/or relates to business relations. Thus, representative claim 1 recites an abstract idea. 
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, representative claim 1 includes additional elements such as a first device in possession of a first agent, a first digital garage, a software platform operatively connected through an electronic network to a plurality of networked devices including said first device, a second device, a third device, a second digital garage, and click-based module. Although reciting additional elements, the additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use. The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer. FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95 (Fed. Cir. 2016). Similarly, specifying that the abstract idea of facilitating the trade of vehicles occurs within an electronic world merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer. As such, the additional elements do not integrate the judicial exception into a practical application of the abstract idea and, thus, representative claim 1 is directed to an abstract idea. 
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, as noted above, the additional elements recited in independent claim 1 are recited and described in a generic manner merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use.
Even when considered as an ordered combination, the additional elements of representative claim 1 do not add anything that is not already present when they considered individually. In Alice, the court considered the additional elements “as an ordered combination,” and determined that “the computer components…‘ad[d] nothing…that is not already present when the steps are considered separately’… [and] [v]iewed as a whole…[the] claims simply recite intermediated settlement as performed by a generic computer.” Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 217, (2014) (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, when viewed as a whole, representative claim 1 simply conveys the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in representative claim 1 that transforms the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
As such, representative claim 1 is ineligible. 
Dependent claims 2-4 do not aid in the eligibility of independent claim 1. For example, claims 2-4 merely provide further embellishments of the limitations recited in independent claim 1. Dependent claims 2-4 do not recite any additional elements supplemental to those recited in independent claim 1. Thus, dependent claims 2-4 do not integrate the abstract idea into a practical application and do not recite anything amounting to significantly more than the recited abstract idea. As such, dependent claims 2-4 are also ineligible for the same reasons described above for independent claim 1.
Claim 5 recites a similar abstract idea as that recited in claim 1. Therefore, Step 2A, Prong 1 is the same for claim 5 as for claim 1. 
Under Step 2A, Prong 2 claim 5 recites additional elements supplemental to those recited in claim 1. Specifically, claim 5 recites the additional elements of a server operatively connected to an electronic network, said server having a server memory device and a software platform each operatively connected to a processor, wherein said server memory device has stored therein data regarding a first digital garage associated with a first dealership and a second digital garage associated with a second dealership such that said first 12 DM2\8999206.1digital garage is not accessible by said second dealership and said second digital garage is not accessible by said first dealership; a plurality of wired or wireless devices operatively connected to said electronic network and to said server; said first device having: a first user interface, a first display, and a first memory device, each operatively connected to a first computer processing unit ("CPU") for executing software for optimizing the trade-in value of said vehicle; first circuitry; second circuitry; said second device having: a second user interface, a second display, and a second memory device, each operatively connected to a second CPU for executing said software for optimizing the trade-in value of said vehicle; and third circuitry. As with claim 1, although reciting additional elements, the additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use. 
Furthermore, under Step 2B, and similar to claim 1, the additional elements recited in independent claim 5 are recited and described in a generic manner merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use.
As such, claim 5 is also ineligible. 
Dependent claims 6-9 do not aid in the eligibility of independent claim 5. For example, claims 6-9 merely provide further embellishments of the limitations recited in independent claim 5. Dependent claims 6-9 do not recite any additional elements supplemental to those recited in independent claim 5. Thus, dependent claims 6-9 do not integrate the abstract idea into a practical application and do not recite anything amounting to significantly more than the recited abstract idea. As such, dependent claims 6-9 are ineligible for the same reasons described above for independent claim 5.




		

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0303474 A1 (hereinafter Sanel) in view of US Pat. 8,175,915 B1 (hereinafter Mullins) and US 2015/0066679 A1 (hereinafter Mack).

Regarding claim 1, Sanel discloses a method for optimizing the trade-in value of a vehicle, the method comprising the steps of: 
entering, from a first device in possession of a first agent of a first dealership in contact with a customer having a desire to trade-in a vehicle, information regarding the vehicle into a first digital garage (Sanel, see at least: [0063] discloses a “vehicle entry form 83” which “provides fill-in or selection boxes 85 for the first dealer 31 [i.e., first agent] to enter the trade-in vehicle make, the year the vehicle was made, the model of the vehicle, the mileage of the vehicle and the color, etc.” while Fig. 9 displays a GUI [i.e., first device] with the form. [0058] discloses members 30 have computers, laptops, PDA’s, iPods, iPad, tablets, cell phones, and other digital media communication devices [i.e., first device]. See also, Fig. 2, Fig. 20); 
transmitting, from the first device, a first buyfigure message to a software platform, wherein the first buyfigure message includes a ping number for the first device and the information regarding the vehicle, and wherein said software platform is operatively connected through an electronic network to a plurality of networked devices including said first device (Sanel, see at least: [0059] discloses “the first dealer 31…adds or posts for example, the make, model, year and condition of the offered trade-in vehicle 32 [i.e., first buyfigure message] to the vehicle trade banking system 35.” See also, Fig. 2 displaying a plurality of devices connected over the Internet. Fig. 6 displays a quote request [i.e., first buyfigure message] containing a phone number and email address [i.e., ping number]. See also, Fig. 20); 
transmitting, from said software platform in response to receipt of the first buyfigure message, to a second device and a third device of said plurality of networked devices, a second buyfigure message, wherein the second device is in possession of a second agent of a second dealership with a potential need for the vehicle, and wherein the third device is in possession of a third agent of a third dealership with a potential need for the vehicle (Sanel, see at least: [0059] discloses “the networked members 30 [i.e., second and third agent] of the vehicle trade banking system 35 may receive a notification [i.e., second buyfigure message] of the posting of a request for a quote.” Fig. 10 displays a GUI [i.e., second and third device] for displaying the notification [i.e., second buyfigure message]. [0058] discloses members 30 have computers, laptops, PDA’s, iPods, iPad, tablets, cell phones, and other digital media communication devices [i.e., second and third device]. See also, Fig. 2, [0065]); 
receiving at each of the second and third devices the second buyfigure message, wherein the second buyfigure message includes the ping number for the first device and the information regarding the vehicle (Sanel, see at least: [0059] discloses “the networked members 30 [i.e., second and third agent] of the vehicle trade banking system 35 may receive a notification [i.e., second buyfigure message] of the posting of a request for a quote.” Fig. 10 displays a GUI [i.e., second and third device] for displaying the notification [i.e., second buyfigure message]. [0058] discloses members 30 have computers, laptops, PDA’s, iPods, iPad, tablets, cell phones, and other digital media communication devices [i.e., second and third device]. Fig. 6 displays a quote request [i.e., second buyfigure message] containing a phone number and email address [i.e., ping number]. See also, Fig. 2, [0065]); 
transmitting, from the second device, a first offer message in response to receipt of the second buyfigure message, wherein the first offer message comprises a first value offer and is sent to the first device using the received ping number to identify the first device (Sanel, see at least: [0069] discloses “after filing out the appropriate amount at 105 [i.e., first value offer] the member wishes to quote for the trade-in vehicle, the member 30 can select the Add button 106 to add this quote [i.e., first offer message] to the system 35.” Fig. 12 displays a GUI [i.e., second device] for providing a quote [i.e., first offer message] for a quote request for a car [i.e., second buyfigure message] which includes the amount 105 [i.e., first offer value] the member wishes to quote. Fig. 6 displays the seller 31 [i.e., first agent] may view the quote [i.e., first offer message] on a GUI [i.e., first device]); 
transmitting, from the third device, a second offer message in response to receipt of the second buyfigure message, wherein the second offer message comprises a second value offer is sent to the first device using the received ping number to identify the first device (Sanel, see at least: [0076] discloses that more than one quote can be offered. [0069] discloses “after filing out the appropriate amount at 105 [i.e., second value offer] the member wishes to quote for the trade-in vehicle, the member 30 can select the Add button 106 to add this quote [i.e., second offer message] to the system 35.” Fig. 12 displays a GUI [i.e., third device] for providing a quote [i.e., second offer message] for a quote request for a car [i.e., second buyfigure message] which includes the amount 105 [i.e., second offer value] the member wishes to quote. Fig. 6 displays the seller 31 [i.e., first agent] may view the quote [i.e., second offer message] on a GUI [i.e., first device]);  
generating, by the first device, an acceptance message to the first offer message based on the offers (Sanel, see at least: [0076] discloses “the seller 31 may use the vehicle specific quote page 51 to compare quotations…to accept any quote, seller 31 selects the desired quote to be accepted.” Then, [0077] discloses “Quote acceptance screen 113 [i.e., first device] as shown in Fig. 15,” for inputs such as pick up, date, and comments, and “after selecting the save button 116 accepting the quote, the application software 17 triggers the notification generator 28 to create a quote acceptance message 119 as shown in Fig. 16 which could be an email, tweet, or text message…to notify the member buyer 30 that the first dealer 31 has accepted their quote.”);
DM2\8999206.1transmitting, from the first device, the acceptance message to the second device, the acceptance message accepting the first offer message (Sanel, see at least: [0076] discloses “to accept any quote, the seller 31 selects the desired quote to be accepted.” [0077] discloses “notification generator 28 to create a quote acceptance message 119…to notify the member buyer 30 that the first dealer 31 has accepted their quote.”); 
wherein the first buyfigure message is transmitted from the first device using a first buyfigure function, wherein the first buyfigure function is a single click-based module processing an identification of the vehicle for pricing (Sanel, see at least: [0065] discloses “the first dealer hits the Create button 91 and the form 83 is saved into the system database 19 triggering the notification generator 28.” See also, Fig. 9 displaying “Create” button 91).  
Although disclosing generating an acceptance message by considering multiple offers, Sanel does not explicitly disclose: 
determining the first value offer is greater than the second value offer; and
generating an acceptance message to the first offer message based on the determination that the first value offer is greater than the second value offer.
However, in a similar system of auctioning vehicles, Mullins teaches:
determining the first value offer is greater than the second value offer (Snell, see at least: col. 15, ln. 1-2 teaches the system “identifies the bidder who placed the highest bid.” See also, Fig. 9 (block 917), col. 15, ln. 11-22); and
generating an acceptance message to the first offer message based on the determination that the first value offer is greater than the second value offer (Mullins, see at least: col. 15, ln. 6-7 teaches “the function notifies the winning bidder…of the final price.” See also, Fig. 9 (block 918)).
It would have been obvious to one of ordinary skill in the art at the time of the invention to determine a first value offer is greater than the second value offer and then generate an acceptance message to the first offer message based on the determination that the first value offer is greater than the second value offer as taught in Mullins in the system of auctioning trade-in vehicles of Sanel. As in Mullins, it is within the capabilities of one of ordinary skill in the art to have modified the auction system of Sanel to determining the greater value offer and generate an acceptance message based on that determination since it was a known technique of running auctions and it would have had the predictable result of the highest bidder winning an auction as needed in Sanel.	
Additionally, although disclosing arranging for the pickup of a sold vehicle (see Sanel: [0077]), Sanel does not disclose:
entering, from the second device, the vehicle into a second digital garage; 
in response to entering the vehicle into the second digital garage, increasing an inventory level of the second digital garage; 
deleting, using the first device, the vehicle from the first digital garage; and 
in response to deleting the vehicle from the first digital garage, decreasing an inventory level of the first digital garage,
wherein, the first digital garage cannot be accessed by the second or third devices and the second digital garage cannot be accessed by the first or third device.
However, in a similar system of selling and purchasing items, Mack teaches:
entering, from the second device, the vehicle into a second digital garage (Mack, see at least: [0046] describes “inventory may be updated,” for example, upon the same of the item, “item information…may be…added to the buyer’s inventory [i.e., second digital garage].”); 
in response to entering the vehicle into the second digital garage, increasing an inventory level of the second digital garage (Mack, see at least: [0046] describes “inventory may be updated,” for example, upon the same of the item, “item information…may be…added [i.e., increased] to the buyer’s inventory [i.e., second digital garage].”); 
deleting, using the first device, the vehicle from the first digital garage (Mack, see at least: [0046] describes “inventory may be updated,” for example, upon the same of the item, “item information…may be removed from the seller’s inventory [i.e., first digital garage].”); and 
in response to deleting the vehicle from the first digital garage, decreasing an inventory level of the first digital garage (Mack, see at least: [0046] describes “inventory may be updated,” for example, upon the same of the item, “item information…may be removed [i.e., decreased] from the seller’s inventory [i.e., first digital garage].”),
wherein, the first digital garage cannot be accessed by the second or third devices and the second digital garage cannot be accessed by the first or third device (Mack, see at least: [0046] describes a seller’s inventory and buyer’s inventory).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included entering, from the second device, the vehicle into a second digital garage and deleting, using the first device, the vehicle from the first digital garage, wherein, the first digital garage cannot be accessed by the second or third devices and the second digital garage cannot be accessed by the first or third device as taught by Mack in the vehicle trade system of Sanel because it would have allowed the purchaser to have ownership and provide evidence of ownership of the item (Mack: [0047]).

Regarding claim 2, Sanel in view of Mullins and Mack teaches the limitations of claim 1, as noted above. Sanel further discloses the step of the first agent logging into a digital garage, and selecting the vehicle from the digital garage (Sanel, see at least: [0059] discloses “the first dealer 31 [i.e., first agent] logs into his account…and adds or posts for example, the make, model, year and condition of the offered trade-in vehicle 32.”).

  Regarding claim 3, Sanel in view of Mullins and Mack teaches the limitations of claim 1, as noted above. Sanel further discloses wherein the second buyfigure message is a text message or an email message sent to a contact number or a ping number entered by each of the second and third agents (Sanel, see at least: [0059] discloses “the networked members 30 of the vehicle trade banking system 35 may receive a notification [i.e., second buyfigure message] of the posting of a request for a quote.” Fig. 10 displays a GUI for displaying the notification [i.e., second buyfigure message] as an email sent to an email address. [0065] discloses “the electronic message could be a tweet or text.” See also, Fig. 6 displaying the Buyer Information including phone number and email address).  

Regarding claim 5, claim 5 is directed to a system. Claim 5 recites limitations that are parallel in nature to those addressed above for claim 1 which is directed towards a method. Claim 5 is therefore rejected for the same reasons as set forth above for claim 1.
Claim 5 includes additional limitations to those recited in claim 1 and are disclosed by Sanel: 
a server operatively connected to an electronic network, said server having a server memory device and a software platform each operatively connected to a processor, wherein said server memory device has stored therein data regarding a first digital garage associated with a first dealership and a second digital garage associated with a second dealership such that said first 12 DM2\8999206.1digital garage is not accessible by said second dealership and said second digital garage is not accessible by said first dealership (Sanel, see at least: Fig. 1, Fig. 2, [0049], [0053], [0056]); 
a plurality of wired or wireless devices operatively connected to said electronic network and to said server (Sanel, see at least: Fig. 2, [0058]); 
said first device having: a first user interface, a first display, and a first memory device, each operatively connected to a first computer processing unit ("CPU") for executing software for optimizing the trade-in value of said vehicle (Sanel, see at least: Fig. 1, Fig. 2, Fig. 3-9, [0058]); 
first circuitry (Sanel, see at least: Fig. 1, Fig. 2, Fig. 3-9, [0058]); and 
second circuitry (Sanel, see at least: Fig. 1, Fig. 2, Fig. 3-9, [0058]); 
said second device having: a second user interface, a second display, and a second memory device, each operatively connected to a second CPU for executing said software for optimizing the trade-in value of said vehicle (Sanel, see at least: Fig. 1, Fig. 2, Fig. 3-9, [0058]); and 
third circuitry (Sanel, see at least: Fig. 1, Fig. 2, Fig. 3-9, [0058]). 
 	
Regarding claim 6, Sanel in view of Mullins and Mack teaches the limitations of claim 5, as noted above. Sanel further discloses wherein said software for optimizing the trade-in value of said vehicle includes a dealership account set-up portion, a digital garage lot associated with the dealership account for entry of at least one vehicle acquired via trade-in, and a buyfigure function, wherein the buyfigure function is a single click-based module to send the first buyfigure message to the software platform (Sanel, see at least: [0059] & Fig. 3 disclose “first dealer 31 logs into his account [i.e., dealership account set-up portion].” [0056] discloses “one or more databases 19 including…storing data records 23 of vehicle information [i.e., digital garage lot].” [0065] & Fig. 9 disclose “the first dealer hits the Create button 91 [i.e., buyfigure function] and the form 83 is saved into the system database 19 triggering the notification generator 28.”).  

Regarding claim 7, Sanel in view of Mullins and Mack teaches the limitations of claim 5, as noted above. Sanel further discloses wherein one of said first or second devices is a wireless device (Sanel, see at least: [0058] discloses members 30 have computers, laptops, PDA’s, iPods, iPad, tablets, cell phones, and other digital media communication devices).
  
Regarding claim 8, Sanel in view of Mullins and Mack teaches the limitations of claim 5, as noted above. Sanel further discloses wherein said first device includes a graphical user interface displaying thereon: 
a clickable buyfigure button operatively connected to a single click-based buyfigure module (Sanel, see at least: [0065] & Fig. 9 disclose “the first dealer hits the Create button 91 [i.e., buyfigure function].”); and 
a plurality of data sets containing information for a plurality of vehicles, wherein the first agent selects one of the plurality of vehicles and clicks the buyfigure button to thereby transmit the first buyfigure message (Sanel, see at least: Fig. 9 & [0063] disclose a vehicle entry form 83 or drop-down menu selections for a vehicle [i.e., selecting a vehicle] and [0065] & Fig. 9 disclose “the first dealer hits the Create button 91 [i.e., buyfigure function] and the form 83 is saved into the system database 19 triggering the notification generator 28.”).  


Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0303474 A1 (hereinafter Sanel) in view of US Pat. 8,175,915 B1 (hereinafter Mullins) and further in view of US 2015/0066679 A1 (hereinafter Mack) and US 2012/0036033 A1 (hereinafter Seergy).

Regarding claim 4, Sanel in view of Mullins and Mack teaches the limitations of claim 1, as noted above. Sanel further discloses the step of the first agent entering information regarding the vehicle which comprises a contact information of the first agent and a contact information of the first dealership, a year, a make/model, a trim, a number of miles, a color, a description and an image (Sanel, see at least: [0063] discloses “the entry form 83 provides fill-in or selection boxes 85 for the first dealer 31 to enter the trade-in vehicle make, the year the vehicle was made, the model of the vehicle, the mileage of the vehicle and the color, etc.,” and “the vehicle trade banking system 35 also provides a description or comments box 87 to provide for a user to enter information about the condition of the vehicle, the location, and any other information or features of the vehicle.” [0065] discloses a message including “make, year, model, mileage, color, condition and/or pictures.” Fig. 6 discloses a 2010 Subaru WRX STI. See also, [0059], Fig. 9, Fig. 10, Fig. 11).
Although Sanel discloses a first dealer entering vehicle information such as make, model, year, and “any other information or features of the vehicle,” Sanel does not explicitly disclose the step of the first agent entering a vehicle identification number.
However, in a similar system of selling vehicles, Seergy teaches the step of the first agent entering a vehicle identification number (Seergy, see at least: [0041] describes “a used car seller takes a picture of the vehicle identification number (VIN) of a used car and fills in price parameters and other information.”).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the step of the first agent entering a vehicle identification number as taught by Seergy in the vehicle trade system of Sanel/Mack because it would have facilitated used automobile transactions (Seergy: [0005]).

Regarding claim 9, claim 9 is directed to a system. Claim 9 recites limitations that are parallel in nature to those addressed above for claim 4 which is directed towards a method. Claim 9 is therefore rejected for the same reasons as set forth above for claim 4.  

Response to Arguments
With respect to the rejections made under 35 U.S.C. 101, Applicant’s arguments been fully considered but are not persuasive. As such, the rejection is hereby maintained.
On pages 12-18 Applicant argues that “Applicant’s claims do not ‘recite’ an abstract idea under Step 2A, Prong 1.” Specifically, on pages 15-16 Applicant argues that “the quoted elements of independent claim 1 represent meaningful, unconventional limitations that, if examined properly, extend beyond mere ‘commercial or legal interactions,’ ‘marketing/sales activities,’ or any other ‘methods of organizing human activity’ deemed patent-ineligible abstract ideas by the 2019 Guidance,” and that “rather than merely reciting the alleged abstract idea of ‘facilitating trade of vehicles’ on its own or per se, claim 1 recites the above quoted features that, if examining properly under the 2019 Guidance, includes patentable subject matter.” On page 16 Applicant goes on to argue that “the above quoted elements recited by independent claim 1 confine the claimed invention to a unique, specific, and practical application that, among other things, employ specific networked computing devices to automate and facilitate the requesting, receiving, and managing of trade-in quotes for vehicles in a novel and unconventional way.” The Examiner respectfully disagrees. In accordance with the 2019 PEG, at Step 2A, Prong 1, Examiners are to determine whether or not the claims recite a judicial exception such as an abstract idea by referring to the enumerated groupings of abstract ideas. The October 2019 Update to Subject Matter Eligibility reaffirmed the Office’s meaning of the word “recites.” Specifically, “a claim recites a judicial exception when the judicial exception is ‘set forth’ or ‘described’ in the claim.” As described above and in previous office actions, certain methods of organizing human activity are defined to include fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).” In this case, the claims recite certain methods of organizing human activity because the claims describe methods of trading vehicles based on buyfigure messages and offer messages containing value offers. Trading vehicles based on buyfigure messages and offer messages containing value offers is a sales activity because it offering a value for a vehicle is a sale. As such, since the claims describe sales activities, the claims recite a certain method of organizing human activity. 
On pages 18-23 of the Remarks Applicant argues that “Applicant’s claims are not ‘directed to’ an abstract idea under Step 2A, Prong 2.” Specifically, on page 19 Applicant argues that “when taken as a whole in view of Applicant’s specification, these quoted elements recited by independent claim 1 represent a specific technological improvement over art processes that, among other things, employ networked computing devices to automate and facilitate the requesting, receiving, and managing of trade-in quotes for vehicles, and that extend not only beyond any well-understood, routine, conventional, or human-performable activities, but also beyond any ‘drafting effort designed to monopolize the [allegedly abstract idea]’.” The Examiner respectfully disagrees. The October 2019 Update to Subject Matter Eligibility provided guidance on how to evaluate whether claims recite an improvement in the functioning of a computer or an improvement to other technology or technical field. For example, the October 2019 Update states “the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.” The guidance states that “[t]he specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art,” and that, “conversely, if the specification explicitly sets forth an improvement but in a conclusory manner…the examiner should not determine the claim improves technology.” That is, the claim includes the components or steps of the invention that provide the improvement described in the specification Looking to the specification is a standard that the courts have employed when analyzing claims as it relates to improvements in technology. For example, in Enfish, the specification provided teaching that the claimed invention achieves benefits over conventional databases, such as increased flexibility, faster search times, and smaller memory requirements. Enfish LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36 (Fed. Cir. 2016). Additionally, in Core Wireless the specification noted deficiencies in prior art interfaces relating to efficient functioning of the computer. Core Wireless Licensing v. LG Elecs. Inc., 880 F.3d 1356 (Fed Cir. 2018). With respect to McRO, the claimed improvement, as confirmed by the originally filed specification, was “…allowing computers to produce ‘accurate and realistic lip synchronization and facial expressions in animated characters…’” and it was “…the incorporation of the claimed rules, not the use of the computer, that “improved [the] existing technological process” by allowing the automation of further tasks”. McRO, Inc. v. Bandai Namco Games America Inc., 837 F.3d 1299, (Fed. Cir. 2016).
In this case, Applicant’s specification provides no explanation of an improvement to the functioning of a computer or other technology. Rather, the claims focus “on a process that qualifies as an ‘abstract idea’ for which computers are invoked merely as a tool.” Id citing Enfish at 1327, 1336. While Applicant argues that the when looking to their specification the specification supports an improvement which renders the claim integrated into a practical application, the opposite is true when the specification is actually analyzed. For example, paragraphs [0021] and [0022] of Applicant’s specification describe Applicant’s claimed invention is directed toward solving problems such as efficiently and quickly optimizing a trade-in of a vehicle. Although the claims include computer technology such as devices, digital garages, and a software platform, such elements are merely peripherally incorporated in order to implement the abstract idea. This is unlike the improvements recognized by the courts in cases such as Enfish, Core Wireless, and McRO. Unlike precedential cases, neither the specification nor the claims of the instant invention identify such a specific improvement to computer capabilities. The instant claims are not directed to improving “the existing technological process” but are directed to improving the commercial task of trading vehicles. The claimed process, while arguably resulting in a better trading system, is not providing any improvement to another technology or technical field as the claimed process is not, for example, improving the processor and/or computer components that operate the system. Rather, the claimed process is utilizing different data while still employing the same processor and/or computer components used in conventional systems to improve the trading of vehicles, e.g. commercial process. As such, the claims do not recite specific technological improvements. 
Additionally, on page 21 Applicant argues that the Office Action “appears to improperly rely on elements that allegedly represent ‘well-understood, routine, conventional activity’ in stating that ‘specifying that the [alleged] abstract idea of facilitating the trade of vehicles occurs within an electronic world merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execute on a generic computer.” The Examiner respectfully disagrees and maintains that proper analysis was applied in rejecting the claims. As described in the 2019 PEG, one example which demonstrates that an abstract idea is not integrated into a practical application includes if “the additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.” This is a separate and distinct consideration from a “well-understood, routine, and conventional” consideration. In stating that the claims merely specify that the abstract idea occurs within an electronic world thereby indicating a field of use in which to apply the abstract idea, the Examiner has followed the standard provided by the guidance. The Examiner has not improperly applied a “well-understood, routine, and conventional” analysis. As such, Applicant’s argument is unfounded.
On page 22 Applicant argues that the amended features “provide for the virtual transfer of a vehicle from the first digital garage to the second digital garage,” and that “these features alone integrate claim 1 into a practical application that facilitates the virtual transfer of a vehicle from one digital garage to another, while allowing an initial user, but not a subsequent user, access to the vehicle before the transfer, and allowing the subsequent user, but not the initial user, access to the vehicle after the transfer.” The Examiner disagrees. The transfer of a vehicle from one garage to another garage is part of the abstract idea because it is the transfer of a commodity between at least two actors. Therefore, this limitation represents a certain method of organizing human activity. The additional elements of the digital garages are treated in the same manner as previously described. 
Further, on page 22, Applicant argues that “the Office Action also fails to consider the claims as a whole.” The Examiner respectfully disagrees. The Examiner maintains that at every step the Examiner has considered the claims as a combination. Specifically, on page 7 of the Office Action the Examiner has considered all the additional elements individually and in combination as they are claimed to conclude that the additional elements do not integrate the abstract idea into a practical application. Even when considered as a combination the claims do not recite additional elements that integrate the abstract idea into a practical application of the abstract idea because the claims merely amount to a general link of the abstract idea to a particular technological environment or field of use. 
On pages 23-25 of the Remarks Applicant argues that “Applicant’s independent claims amount to ‘significantly more’ than any alleged abstract idea under Step 2B.” Specifically, on page 24 Applicant argues that the claim elements “confine the claimed invention to a unique, specific, and practical application that, among other things, employ specific networked computing devices to automate and facilitate the requesting, receiving, and managing of trade-in quotes for vehicles, and clearly represents a specific technological improvement that extends beyond any well-understood, routine, conventional, or human-performable activities.” The Examiner respectfully disagrees. The 2019 PEG states that “if an examiner had previously concluded under revised Step 2A that, e.g., an additional element was insignificant extra-solution activity, they should reevaluate that conclusion in Step 2B,” which includes an evaluation of well-understood, routine, and conventional activity. In this case, the Examiner has not concluded that any of the claim limitations represent insignificant extra-solution activity. As such, any considerations related to “well-understood, routine, and conventional activities” are unnecessary and improper. As stated above and previously, the claims do not recite anything that amounts to significantly more because the additional elements are merely claimed at a high level and result in the abstract idea merely being generally linked to a particular technological environment or field of use of computing networks and vehicle sales.
On page 26 Applicant argues that “the Office Action has failed to analyze the actual claim language recited by the dependent claims, which is improper and contrary to Office procedure.” While the Examiner agrees that analysis of dependent claims is necessary, the Examiner disagrees that a proper analysis has been omitted. The Examiner directs Applicant to pages 7 and 8 of the previous office action which indeed analyze the dependent claims. The dependent claims do not recite additional elements supplemental to those recited in the independent claims (except for where noted). As such, further analysis beyond step 2A, prong 1 is not required. 
	
With respect to the rejections made under 35 U.S.C. 103, Applicant’s arguments have been considered but are not persuasive. In view of the amendments, a new grounds of rejection have been applied. The new grounds of rejection have been necessitated by Applicant’s amendments.
On page 11 of the Remarks Applicant argues that “nothing in these quoted features of Sanel teaches ‘a single click-based module’ that ‘process[es] an identification of the vehicle for pricing’,” and “there is no teaching, for example, that the Create button 91 processes an identification of a vehicle for pricing.” The Examiner respectfully disagrees. Sanel discloses that the first dealer 31 adds or posts the make, model, year and condition of the offered trade-in vehicle 32  to the vehicle trade banking system 35. Sanel: [0059]. This information added by the first dealer 31 represents “identification information” and it is used “for pricing” because once the vehicle is posted, other dealers are able to make bids for payment on the vehicle. Additionally, as referenced in the rejection, the posting to the vehicle trade banking system 35 is interpreted as the “first buyfigure message”. Therefore, since the user is able to hit the “Create” button of Figure 9 of Sanel which allows the system 35 to identify the vehicle to receive bids (e.g., pricing), Sanel discloses “a single click-based module” that “process[es] an identification of the vehicle for pricing.” 
As such, the rejections are maintained.
                                                                                                   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
How Does an Insurance Auto Auction Work? (NPL) – Describes a mobile app which allows buyers to bid, buy, and pay for vehicles with their phones 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON G WOOD whose telephone number is (571)431-0769. The examiner can normally be reached M-F 8:00 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLISON G WOOD/Primary Examiner, Art Unit 3625